DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 12/8/2020 have been entered.  Claims 1-10 and 12 are pending.  

Information Disclosure Statement
The information disclosure statement (IDS) filed in this case fails to comply with 37 CFR 1.56 (b) which states that information is material to patentability which is NOT CUMULATIVE to information… being made of record in the application.  Applicant has cited over 200 references for consideration.  The examiner believes that the significant number of references for consideration is largely cumulative and, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 4: the term “the user-selectable pre-planned cleaning strategy control element” lacks antecedent basis.  This term also appears in claims 3, 4, and 7.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a user terminal,” “a plurality of cleaning strategies,” “a deep cleaning strategy control state,” and “a quick cleaning strategy control state.”  It is not clear if these elements are meant to be the same elements as recited in parent claim 1, or if these elements are meant to be newly recited elements.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 16 of U.S. Patent No. 9,380,922. Although the patent’s claims disclose all of the limitations of the present claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubrovsky et al. (US Publication No. 2005/0287038).
Dubrovsky teaches:
Re claim 1.  A computer-implemented method for operating a cleaning robot, the method comprising: 
providing at least one user-selectable cleaning strategy control element at a user terminal, the user-selectable pre-planned cleaning strategy control element having at least a deep cleaning strategy control state and a quick cleaning strategy control state (communication device 12, Figure 1; communication device 40, Figures 2A-2E; and paragraphs [0045 and 0047]: buttons or other user inputs for commanding a robot to clean at a specific power level.), wherein: 
responsive to selection of the deep cleaning strategy control state, the user terminal commands the remote cleaning robot to execute a relatively higher cumulative 
responsive to selection of the quick cleaning strategy control state, the user terminal commands the remote cleaning robot to execute a relatively lower cumulative energy cleaning strategy (paragraph [0047]: commanding a robot to clean at a specific power level between a minimum and a maximum setting.).  

Re claim 3.  Wherein the at least one user-selectable pre-planned cleaning strategy control element comprises a cleaning strategy button configured to receive user selection from a plurality of different cleaning modes, the plurality of different cleaning modes comprises at least the deep cleaning strategy control state and the quick cleaning strategy control state (paragraph [0047]).

Re claim 4.  Wherein the at least one user-selectable pre-planned cleaning strategy control element comprises a graphically displayed element for receiving a user input (Figure 2B and paragraph [0052], the communication device includes a display 46 in combination with the buttons 48 and 50.  The display receives and displays user input control information.).

Re claim 12.  Wherein the relatively lower cumulative energy cleaning strategy includes the cleaning robot concentrating its cleaning in open areas and/or in designated areas (paragraph [0045], configuring the robot to clean different areas of a room or building; and cleaning areas designated by a portable barrier signal transmitter.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrovsky et al. (US Publication No. 2005/0287038) as applied to claim 1 above, and further in view of Jones (US Publication No. 2004/0020000).
The teachings of Dubrovsky have been discussed above.  Dubrovsky fails to specifically teach: (re claim 2) wherein the relatively higher cumulative energy cleaning strategy includes the remote cleaning robot concentrating its cleaning on edges and corners of a living space.
Jones teaches, at paragraph [0012], causing a robot to follow a wall for more thorough cleaning.
In view of Jone’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Dubrovsky, (re claim 2) wherein the relatively higher cumulative energy cleaning strategy includes the remote cleaning robot concentrating its cleaning on edges and corners of a living space; since Jones teaches causing a robot to follow a wall for more thorough cleaning.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrovsky et al. (US Publication No. 2005/0287038) as applied to claim 1 above, and further in view of Romanov et al. (US Publication No. 2011/0153081).
The teachings of Dubrovsky have been discussed above.  Dubrovsky fails to specifically teach: (re claim 5) wherein the quick cleaning strategy control state comprises a deterministic, planned travel pattern over a cleaning area in a single-pass.
Romanov teaches, at Figures 29 and 33, and paragraphs [0360-0361, and 0364], the deep cleaning pattern of Figure 33 is distinct from the single pass parallel row cleaning pattern of Figure 29.  This allows for customized cleaning patterns based on user input, and for efficient coverage of an area.  
In view of Romanov’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Dubrovsky, (re claim 5) wherein the quick cleaning strategy control state comprises a deterministic, planned travel pattern over a cleaning area in a single-pass; since Romanov teaches the deep cleaning pattern of Figure 33 is distinct from the single pass parallel row cleaning pattern of Figure 29.  This allows for customized cleaning patterns based on user input, and for efficient coverage of an area.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrovsky et al. (US Publication No. 2005/0287038) as applied to claim 1 above, and further in view of Colens (US Publication No. 2002/0120364).
The teachings of Dubrovsky have been discussed above.  Dubrovsky fails to specifically teach: (re claim 6) wherein the quick cleaning strategy control state 
Colens teaches, at paragraph [0023], when cleaning particularly dirty surfaces, such cleaning robots may have a longer time of passage over the surfaces, by, for example having a lower velocity.  This allows the robots to spend more time over dirty areas and provide a more thorough cleaning.  
In view of Colens’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Dubrovsky, (re claim 6) wherein the quick cleaning strategy control state comprises a faster forward speed as compared to a speed in the deep cleaning strategy control state; since Colens teaches when cleaning particularly dirty surfaces, such cleaning robots may have a longer time of passage over the surfaces, by, for example having a lower velocity.  This allows the robots to spend more time over dirty areas and provide a more thorough cleaning.  

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrovsky et al. (US Publication No. 2005/0287038) as applied to claim 1 above, and further in view of Bailey (US Patent No. 8,364,309).
The teachings of Dubrovsky have been discussed above.  Dubrovsky fails to specifically teach: (re claim 7) further comprising: displaying a graphical representation of a map of an area at a user terminal, the graphical representation comprising a plurality of subdivisions of the map; and wherein providing at least one user-selectable pre-planned cleaning strategy control element includes receiving input from the user to 
Dubrovsky teaches, at paragraphs [0045 and 0047], a mobile cleaning robot can be configured to clean different areas of a room or building at a specific power level between a minimum and a maximum setting.  
Bailey teaches, at 422, Figure 4B; floor plan 1300, Figure 13; column 13, lines 10-47; and column 14, lines 53-58, displaying a floor plan so that a user may select one or more areas that a robot is to traverse according to one or more preset navigation routines.  This give a user a visual representation of the areas they are instructing a robot to clean.
In view of Bailey’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Dubrovsky, (re claim 7) further comprising: displaying a graphical representation of a map of an area at a user terminal, the graphical representation comprising a plurality of subdivisions of the map; and wherein providing at least one user-selectable pre-planned cleaning strategy control element includes receiving input from the user to select an associated cleaning strategy from a plurality of cleaning strategies for one or more of the plurality of subdivisions of the map, the plurality of cleaning strategies comprising a deep cleaning strategy control state and a quick cleaning strategy control state; since Dubrovsky teaches a mobile cleaning robot can be configured to clean different areas of a room or building at a specific power level 

 Dubrovsky fails to specifically teach: (re claim 8) wherein the plurality of subdivisions of the map comprise a room identity; and (re claim 9) wherein the room identities comprise an area of the map, a transition line from one subdivision to another subdivision, or as localized markers within the map.
Bailey teaches, at first, second, third, and fourth navigation areas 1302, 1304, 1306, and 1307, Figure 13, dividing the floor plan 1300 into separate areas of the floor plan so that each area may receive different operating instructions.  This allows a user to specify areas of a building to be cleaned in a manner specified by a user while using a visual map of a building.
In view of Bailey’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Dubrovsky, (re claim 8) wherein the plurality of subdivisions of the map comprise a room identity; and (re claim 9) wherein the room identities comprise an area of the map, a transition line from one subdivision to another subdivision, or as localized markers within the map; since Bailey teaches dividing the floor plan into separate areas of the floor plan so that each area may receive different operating instructions.  This allows a user to specify areas of a building to be cleaned in a manner specified by a user while using a visual map of a building.

Dubrovsky fails to specifically teach: (re claim 10) wherein the plurality of subdivisions of the map comprise at least a first subdivision corresponding to a first cleaning strategy and a second subdivision corresponding to a second cleaning strategy that is different from the first cleaning strategy, the first cleaning strategy and the second cleaning strategy each selected from the plurality of cleaning strategies.
Dubrovsky teaches, at paragraphs [0045 and 0047], a mobile cleaning robot can be configured to clean different areas of a room or building at a specific power level between a minimum and a maximum setting.  
Bailey teaches, at 422, Figure 4B; floor plan 1300, Figure 13; column 13, lines 10-47; and column 14, lines 53-58, displaying a floor plan so that a user may select one or more areas that a robot is to traverse according to one or more preset navigation routines.  This give a user a visual representation of the areas they are instructing a robot to clean so the user can easily identify which areas have been instructed to receive extra cleaning by the robot, and which have not.  
In view of Bailey’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Dubrovsky, (re claim 10) wherein the plurality of subdivisions of the map comprise at least a first subdivision corresponding to a first cleaning strategy and a second subdivision corresponding to a second cleaning strategy that is different from the first cleaning strategy, the first cleaning strategy and the second cleaning strategy each selected from the plurality of cleaning strategies; since Dubrovsky teaches a mobile cleaning robot can be configured to clean different areas of a room or building at 

Response to Arguments
Applicant’s arguments, see page 5, filed 12/8/2020, with respect to the restriction between claims 1-6 and 7-13 have been fully considered and are persuasive.  The restriction between claims 1-6 and 7-13 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER D PATTON/Primary Examiner, Art Unit 3664